Citation Nr: 0321879	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals right medial meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee, associated with 
postoperative residuals right medial meniscectomy.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1978 to May 1979.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, continued the 10 percent evaluation 
assigned for postoperative residuals, right medial 
meniscectomy.  In a rating decision dated March 2002, the RO 
assigned the veteran a separate 10 percent evaluation for 
traumatic arthritis, right knee, associated with 
postoperative residuals right medial meniscectomy.

The Board notes that in a written statement received at the 
RO in May 2002 and during a hearing held by videoconference 
before the undersigned in April 2003, the veteran raised 
claims of entitlement to service connection for stomach and 
back disorders secondary to his service-connected knee 
disabilities.  This matter is referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)), was enacted on November 9, 
2000.  However, the United States Court of Appeals for the 
Federal Circuit has held that § 3a of the VCAA (the 
provisions regarding duty to notify and duty to assist) are 
not retroactively applicable to claims pending when the VCAA 
was enacted.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
August 25, 2003), overruling Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should be applied) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) (holding all provisions of 
VCAA potentially applicable to claims pending on date of VCAA 
enactment).

In this case, the veteran's claim was filed in 1999 or early 
2000, many months before the VCAA was enacted.  Therefore, 
despite being told otherwise at his hearing in April 2003, 
recent caselaw now holds the VCAA does not apply to his 
claim.  See Kuzma, supra.

Regardless, VA must still develop relevant evidence 
sufficient to ensure a fair decision is made on a claim for 
benefits.  Additional development is necessary before the 
Board can decide this claim.  In February 2002, the veteran 
underwent VA examination.  The examiner suggested magnetic 
resonance imaging (MRI) be conducted to evaluate the 
veteran's complaints and indicated the examination report 
would be finalized once the examiner had an opportunity to 
review the MRI results.  Although MRI was conducted in March 
2002, there is no indication the VA examiner reviewed those 
results or otherwise had an opportunity to complete the 
examination report.  Therefore, the most recent VA 
examination report is incomplete and insufficient for 
adjudicating the veteran's claim.

Also, at his hearing, the veteran testified that he had 
sought VA's vocational rehabilitation benefits, but had been 
denied.  The Board should have that file to review when 
deciding this case.  Therefore, when the case is returned to 
the Board, it should include the veteran's vocational 
rehabilitation file.

Incidentally, the Board notes the veteran has appointed 
California Department of Veterans Affairs as his 
representative, but he now resides in Kansas.  The RO should 
provide him appropriate information about designating a 
representative in Kansas, if he wishes to do so.

This case is REMANDED for the following development:

1.  Provide the veteran appropriate 
information about designating a 
representative in Kansas, if he wishes to 
do so.

2.  Obtain any relevant treatment records 
(i.e., for the right knee) from the VA 
Medical Center in Wichita for treatment 
since March 2002.

3.  Associate the veteran's vocational 
rehabilitation folder(s) with his claims 
file.  He testified that he sought such 
benefits while residing in Oregon, as 
well as through the Kansas office.

4.  After receiving the above records, 
schedule the veteran for a VA examination 
of his right knee.  The purpose of this 
examination is to determine the severity 
of the veteran's right knee disabilities.  
The RO should forward the claims file to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  

The examiner is referred to the report of 
the February 2002 examination and the 
March 2002 MRI.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should record all current 
complaints, pertinent clinical findings 
and diagnoses, and describe in detail the 
extent of any functional loss caused by 
the veteran's right knee disabilities.  
The examiner should consider loss due to 
reduced or excessive excursion, decreased 
strength, speed, or endurance, or the 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  The examiner should comment 
on the extent to which the veteran has 
functional loss during flare-ups due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
indicate whether any reported pain is 
supported by adequate pathology and 
evidenced by visible behavior.  The 
examiner should describe the functional 
loss in terms of additional loss of 
motion beyond that which is observed 
clinically. 

5.  After ensuring the examination report 
addresses all questions asked, 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical and 
employment information.  No inference should be drawn 
regarding the ultimate disposition of this appeal.  The 
veteran is free to submit any additional argument or evidence 
he wishes to have considered in connection with this appeal; 
however, he is not required to act unless he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




